        Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 1 of 8                     FILED
                                                                                 2021 Aug-02 PM 01:56
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

                                              )
JOHN DOE,                                     ) CIVIL ACTION NO.
                                              ) 2:21-CV-00871-ACA
                          Plaintiff,          )
                                              )
       v.                                     )
                                              )
SAMFORD UNIVERSITY; MALLORY                   )
KRUNTORAD; and TIM S. HEBSON,                 )
Ed.D.,                                        )
                                              )
                          Defendants.

                  MOTION FOR STAY PENDING APPEAL

      Plaintiff John Doe, (“John”) hereby moves this Court for a stay of this Court’s

order of July 30, 2021 (Doc. No. 27) requiring John to substitute his name for his

pseudonym no later than August 4, 2021 pending interlocutory appeal to the United

States Court of Appeals for the Eleventh Circuit. The reasons for this motion are

more fully outlined in the accompanying Memorandum in Support.


                                       Respectfully Submitted,

                                       /s/ Kristina W. Supler
                                       Kristina W. Supler
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 2 of 8




                                       Of Counsel:
                                       Susan C. Stone*
                                       Kristina W. Supler*
                                       KOHRMAN JACKSON & KRANTZ, LLP
                                       1375 E. 9th Street, 29th Floor
                                       Cleveland, OH 44114
                                       P: (216) 696-8700
                                       F: (216) 621-6536
                                       E: scs@kjk.com; kws@kjk.com
                                       *Admitted Pro Hac Vice

                                       Of Counsel:
                                       JAFFE, HANLE, WHISONANT & KNIGHT, P.C.
                                       2320 Arlington Ave. South
                                       Birmingham, AL 35205
                                       P: (205) 930-9800
                                       F: (205) 930-9809
                                       E: bknight@rjaffelaw.com
                                        Counsel for Plaintiff John Doe




                                         2
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 3 of 8




                          MEMORANDUM IN SUPPORT

         Plaintiff moves this Court to stay its Order of July 30, 2021 (Doc. No. 27),

(“Order”) pending interlocutory appeal to the Court of Appeals for the Eleventh

Circuit. In Plaintiff B v. Francis, the Eleventh Circuit recognized “[a] district court’s

order denying anonymity for a party is a final appealable order under the collateral

order doctrine…[and the Eleventh Circuit has] appellate jurisdiction under 28 U.S.C.

§1291(2010).” Plaintiff B v. Francis, 631 F.3d 1310, 1314-1315, 2011 U.S. App.

LEXIS 1940, *11, 39 Media L. Rep. 1257, 22 Fla. L. Weekly Fed. C 1743 citing

Doe v. Stegall, 653 F.2d 180, 183 (5th Cir. Unit A Aug. 1981).

         The Supreme Court of the United States has recognized that it “has always

been held…that as part of its traditional equipment for the administration of justice,

a federal court can stay the enforcement of a judgment pending the outcome of an

appeal…. A stay does not make time stand still, but does hold a ruling in abeyance

to allow an appellate court the time necessary to review it.” Nken v. Holder, 556 U.S.

418 (2009) at 421 (internal citations omitted). This Court may thus grant a stay of

its Order to allow for appellate review.

         In determining whether to issue a stay pending appeal, “a court considers four

factors: ‘(1) whether the stay applicant has made a strong showing that he is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured absent

a stay; (3) whether issuance of the stay will substantially injure the other parties



                                            3
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 4 of 8




interested in the proceeding; and (4) where the public interest lies.’” Nken 556 U.S.

at 432. Courts balance the equities of these four factors in evaluating whether to

grant a stay pending appeal. See, e.g., Garcia-Mir v. Meese, 781 F.2d 1450, 1453

(11th Cir. 1986). A balancing of these factors here weigh in favor of granting John’s

motion to stay pending appeal.

         Regarding the first factor, a stay may be “granted upon a lesser showing of a

‘substantial case on the merits’ when ‘the balance of equities [identified in factor 2,

3, and 4] weighs heavily in favor of granting the stay. Id at 1453 quoting Ruiz v.

Estelle, 650 F.2d 555, 565 (5th Cir. 1981). This standard takes into account that the

district court “has already decided the merits of the legal issue,” such that the moving

party cannot reasonably convince the district court that its “appeal would probably

be successful.” Ruiz, 650 F.2d 555 at 565 (5th Cir. 1981). Rather, “[a]n order

maintaining the status quo is appropriate when a serious legal question is presented,

when little if any harm will befall other interested persons or the public and when

denial of the order would inflict irreparable injury on the movant.” Id (internal

citations omitted).

          John can meet all factors set out above. First, his appeal presents a serious

legal question, and he can present a strong showing that he will be successful on the

merits. Authority across the country supports John’s proceeding under pseudonym.

See, e.g., Doe v. Univ. of the South, 687 F. Supp. 2d 744, 764 (E.D. TN 2009); Doe



                                            4
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 5 of 8




v. Alger, 317 F.R.D. 37, 42 (W.D. VA 2016); Doe v. Rector and Visitors of George

Mason Univ., 179 F. Supp. 3d 583, 594 (E.D. VA 2016); Doe v. Brown Univ., C.A.

No. 15-144 (D.R.I. Apr. 14, 2015); Doe v. Brandeis, 117 F. Supp.3d 561 (D. Mass.

2016). Likewise, the unique circumstances of this case present a “serious legal

question,” justifying a stay pending review. See Ruiz, 650 F.2d 555 at 565 (5th Cir.

1981). John has presented evidence that the public revelation of his mental

disabilities, the potential for a criminal investigation, and severe reputational harm

that may come to him regardless of his ultimate vindication in this lawsuit based on

the highly politically charged nature of such allegations, all support his request to

proceed anonymously in this litigation.

         Second, the harm that may come to John in revealing his identity in a public

court filing no later than August 4, 2021 would be irreparable without a stay, even

if John is ultimately successful on appeal. There is no way to “undo” John’s loss of

anonymity in any meaningful sense once his identity is revealed in a pleading that is

publicly accessible. Once his identity is revealed in a public court document, his

privacy can no longer be protected. John is at risk of social stigmatization due to his

diagnosed illnesses and due to being falsely found responsible for sexual assault.

John may also be subject to criminal investigation, further supporting his need to

proceed anonymously.




                                           5
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 6 of 8




         Third, the other parties in the litigation will suffer no harm due to the issuance

of a stay. Since the Defendants agreed to proceed anonymously, an evaluation of

this factor is moot. Indeed, the privacy interests of Jane Roe may be compromised

by the revelation of the identity of Witness #1, the sister of Jane Roe. John also

notes the interests of Samford University in compliance with their legally mandated

responsibilities with regard to the confidentiality of student records under FERPA

20 U.S.C. §1232(g) and 34 F.C.R. Part 99. The parties are in agreement that

anonymity is necessary to protect the interests of all involved. See Defendants’

Response to Plaintiff’s Motion to Proceed Under Pseudonym and to Seal the Record,

Doc. 26 at page 2 (recognizing the privacy and confidentiality interests at issue and

requesting the even greater privacy protection of sealing the record).

         Finally, the public interest is not harmed by allowing John and all anonymous

parties to maintain their anonymity pending the Eleventh Circuit’s review. Even if

John is unsuccessful in his appeal, there is no prejudice to the other parties or to the

public interest that would be caused by a short delay in the ultimate revelation of

John’s identity.

                                           Respectfully Submitted,


                                           /s/ Kristina W. Supler
                                           Kristina W. Supler




                                             6
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 7 of 8




                                       Of Counsel:
                                       Susan C. Stone*
                                       Kristina W. Supler*
                                       KOHRMAN JACKSON & KRANTZ, LLP
                                       1375 E. 9th Street, 29th Floor
                                       Cleveland, OH 44114
                                       P: (216) 696-8700
                                       F: (216) 621-6536
                                       E: scs@kjk.com; kws@kjk.com
                                       *Admitted Pro Hac Vice

                                       Of Counsel:
                                       JAFFE, HANLE, WHISONANT & KNIGHT, P.C.
                                       2320 Arlington Ave. South
                                       Birmingham, AL 35205
                                       P: (205) 930-9800
                                       F: (205) 930-9809
                                       E: bknight@rjaffelaw.com
                                        Counsel for Plaintiff John Doe




                                         7
4838-0172-5172, v. 1
            Case 2:21-cv-00871-ACA Document 33 Filed 08/02/21 Page 8 of 8




                           CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing Motion for Stay Pending

Appeal was filed electronically on August 2, 2021. Notice of this filing will be sent

to all parties by operation of the Court’s electronic filing system. Parties not

receiving service through the Court’s electronic filing system will be served by

regular U.S. mail. Parties may access this filing through the Court’s system.



                                        /s/ Kristina W. Supler
                                        Kristina W. Supler




                                          8
4838-0172-5172, v. 1
